                Case 1:19-cv-00196-JDP Document 22 Filed 04/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     CASEY L. CLARK,                                    Case No. 1:19-cv-00196-JDP

10                     Plaintiff,                         ORDER GRANTING THE STIPULATED
                                                          REQUEST FOR AN EXTENSION
11              v.
                                                          ECF No. 21.
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                        Defendant.
14

15            The parties’ stipulated request for an extension, ECF No. 21, is granted. Defendant shall

16    have until the close of business of May 18, 2020, to respond to the court’s request for

17    additional briefing.

18
     IT IS SO ORDERED.
19
20
     Dated:      April 20, 2020
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23    No. 205.
24

25

26
27

28
